UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/ A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Anfield Acquisitions, Inc. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of Incorporation or organization) (Primary Standard Industrial Classification Code Number) 47-4692586 (I.R.S. Employer Identification Number) 679 Saratoga Chase Dr. Saratoga Springs, Utah 84045 (480) 907-8186 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Incorp Services, Inc. 2360 Corporate Circle, Suite 400 Henderson, NV 89074 (702) 866-2500 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies of communications to: Steven R. Skirvin, Esq. 136 E. South Temple, Suite 1650 Salt Lake City, UT 84111 Telephone (801) 901-4300 Electronic Fax (801) 901-4128 E-mail: steve@skirvinlaw.net As soon as practicable after this Registration Statement becomes effective (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Common Stock, New Issue, par value $0.001 per share (1) This is an initial offering of securities by the Registrant and no current trading market exists for our common stock. We have arbitrarily determined the offering price of the common stock offered hereunder, and the offering price bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. (2) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 The information in this document is not complete and may be changed. We may not sell the securities offered by this document until the Registration Statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and we are not soliciting an offer to buy these securities, in any state or other jurisdiction where the offer or sale is not permitted. PROSPECTUS ANFIELD ACQUISITIONS, INC. 1,000,000 minimum shares up to 5,000,000 maximum Shares of Common Stock, $0.30 per share Anfield Acquisitions, Inc. (“Anfield Acquisitions, Inc.” or the “Company” or the “Registrant”) is a newly organized blank check company incorporated on June 2, 2015 as a Nevada corporation for the purpose of effecting a merger, capital stock exchange, asset acquisition, stock purchase, reorganization or similar business combination with one or more businesses, which we refer to throughout this prospectus as the business combination. The Company has not identified any business combination target and the Company has not, nor has anyone on the Company’s behalf, initiated any substantive discussions, directly or indirectly, with any business combination target.The Company may pursue a business combination opportunity in any business industry or sector. This is an initial public offering of our securities. The Company is offering on a best-efforts basis a minimum of 1,000,000 and a maximum of 5,000,000 shares of its common stock at a price of $0.30 per share. The shares are intended to be sold directly through the efforts of our sole officer and director who is acting as a non-exclusive sales agent and best efforts underwriter for this offering. The intended methods of communication include, without limitation, telephone and personal contacts. For more information, see the section titled “Plan of Distribution” herein. The proceeds from the sale of the shares in this offering will be payable to Branch Banking and Trust Company for the benefit of Anfield Acquisitions, Inc.All subscription funds will be held in escrow in a non-interest bearing Escrow Account at Branch Banking and Trust Company, and no funds shall be released to Anfield Acquisitions, Inc. until such a time as the offering is completed, which release shall be limited to 10% of the proceeds. If the minimum offering is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees, in which case all Escrow fees shall be borne by Registrant. See the section entitled “Plan of Distribution” herein. Neither the Company nor any subscriber shall receive interest no matter how long subscriber funds might be held. The offering may terminate on the earlier of: (i) the date when the sale of all 5,000,000 shares to be sold by the issuer is completed, (ii) any time after the minimum offering of 1,000,000 shares of common stock is achieved at the discretion of the Board of Directors, or (ii) 180 days from the effective date of this document. Prior to this offering, there has been no public market for the Anfield Acquisitions, Inc.’s common stock. The Company has limited operations and has not generated any revenue. Therefore, any investment in the Company’s common stock involves a high degree of risk. The Company is conducting a “Blank Check” offering subject to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the “S.E.C.”) under the Securities Act of 1933, as amended (the “Securities Act”).See Plan of Distribution, page 24. 3 The Company is an Emerging Growth Company as defined in Section 2(a) of the Securities Act of 1933, as amended, as modified by the Jumpstart Our Business Startups Act of 2012, or the JOBS Act.The Company is a Shell Company as defined in the Exchange Act of 1934. In the event a business combination is not consummated within 18 months of the effective date of this prospectus, the deposited funds will be returned on a pro rata basis to all investors. Until 90 days after the date funds and securities are released from the Escrow Account pursuant to Rule 419, all dealers effecting transactions in the registered securities, whether or not participating in this distribution, may be required to deliver a prospectus. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED “RISK FACTORS” HEREIN ON . Number of Shares Offering Price Underwriting Discounts and Commissions Proceeds to the Company Per Share 1 $ $ $ Minimum $ $ $ Maximum $ $ $ Note: The Escrow Fee is a flat fee and not calculated on a Per Share basis. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Company is responsible for the information contained in this Prospectus.The Company has not authorized anyone to provide you with different information, and the Company takes no responsibility for any other information others may give to you. The Company is not, and the underwriters are not, making an offer to sell securities in any jurisdiction where the offer or sale is not permitted. You should not assume that the information contained in this Prospectus is accurate as of any date other than the date on the front of this prospectus. Subject to completion, dated August 18, 2016. 4 TABLE OF CONTENTS PAGES PART I – INFORMATION REQUIRED IN THE PROSPECTUS Summary Information and Risk Factors 6 Use of Proceeds 23 Determination of Offering Price 24 Dilution 24 Selling Shareholder 25 Plan of Distribution 25 Description of Securities to be Registered 27 Interests of Named Experts and Counsel 29 Information with Respect to the Registrant 29 Description of Business 29 Description of Property 30 Legal Proceedings 30 Market Price and Dividends on the Issuer’s Common Stock 31 Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 38 Directors, Executive Officers, Promoters and Control Persons 38 Executive Compensation 39 Security Ownership of Certain Beneficial Owners and Management 40 Certain Relationships and Related Transactions 41 Reports to Security Holders 41 Disclosure of Commission Position on Indemnification 42 Financial Statements – Audited Financial Statements for the period ended December 31, 2015. F-1 5 Table of Contents PART I: INFORMATION REQUIRED IN PROSPECTUS ITEM 3 – SUMMARY INFORMATION AND RISK FACTORS SUMMARY INFORMATION AND RISK FACTORS Rights and Protections Under Rule 419 The net proceeds of this offering will be placed in an Escrow Account at Branch Banking and Trust Company (“Escrow Account”) until the completion of a business combination as detailed herein (other than up to 10% of the proceeds that may be released to the Company upon completion of the offering, which is expected to occur prior to entering into an agreement for a business combination). The registrant may not be successful in the offering or a business combination. The Escrow funds may not be used for salaries or reimbursable expenses. Branch Banking and Trust Company is acting as the Escrow Agent for this offering. The Company is conducting a “Blank Check” offering subject to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the “S.E.C.”) under the Securities Act of 1933, as amended (the “Securities Act”). The offering proceeds and the securities to be issued to investors must be deposited in an Escrow Account (the “Deposited Funds” and “Deposited Securities,” respectively). While held in the Escrow Account, the Deposited Securities may not be traded or transferred. Except for an amount up to 10% of the Deposited Funds otherwise releasable upon completion of the offering, the Deposited Funds and the Deposited Securities may not be released until a business combination satisfying certain specified criteria (see Plan of Distribution) has been consummated, and sufficient investors reconfirm their investment in accordance with the procedures set forth in Rule 419 so that the remaining funds are adequate to allow the business combination to be consummated. Pursuant to these procedures, a new prospectus that describes the business combination candidate and its business, and includes audited financial statements, will be delivered to all investors. The Company must return the pro rata portion of the Deposited Funds to any investor who does not elect to remain an investor. Unless sufficient investors elect to remain investors so that the remaining funds are adequate to allow the business combination to be consummated, all investors will be entitled to the return of the pro rata portion of the Deposited Funds and none of the Deposited Securities will be issued to investors.The pro rata portion to be returned to investors will not include the 10% of proceeds which may be released to the Company). In the event the business combination is not consummated within 18 months of the effective date of this prospectus, the Deposited Funds will be returned on a pro rata basis to all investors.The pro rata portion to be returned to investors will not include the 10% of proceeds which may be released to the Company). The reconfirmation offer must commence within five (5) business days after the effective date of the post-effective amendment. The post-effective amendment will contain information about the business combination candidate, including their financials. The reconfirmation is for the protection of the investors, as investors will have an opportunity to review information on the business combination entity and to have their subscriptions canceled and payment refunded, or reconfirm their subscriptions and remain investors. Pursuant to Rule 419, the terms of the reconfirmation offer must include the following conditions: (1)The Prospectus contained in the post-effective amendment will be sent to each investor whose securities are held in the Escrow account within five (5) business days after the effective date of the post-effective amendment; 6 Table of Contents (2) Each investor will have no fewer than twenty (20), and no more than forty-five (45), business days from the effective date of the post-effective amendment to notify the Company in writing that the investor elects to remain an investor; (3) If the Company does not receive written notification from any investor within forty-five (45) business days following the effective date of the post-effective amendment, the pro rata portion of the Deposited Funds held in the Escrow Account on such investor’s behalf will be returned to the investor within five (5) business days by first class mail or other equally prompt means. The pro rata portion to be received by investors will not include the 10% of proceeds which may be released to the Company. (4) The business combination will be completed only if sufficient investors elect to reconfirm their investments so that the remaining funds are adequate to allow the business combination to be completed; and (5) If the business combination has not been completed within eighteen (18) months from the date of this prospectus, the Deposited Funds held in the Escrow Account shall be returned to all investors on a pro rata basis within five (5) business days by first class mail or other equally prompt means minus up to 10% that may be released to the registrant after completing the offering.The pro rata portion to be received by investors will not include the 10% of proceeds which may be released to the Company. PROSPECTUS SUMMARY The following summary is qualified in its entirety by detailed information appearing elsewhere in this prospectus (“Prospectus”). Each prospective investor is urged to read this Prospectus, and the attached Exhibits, in their entirety. THE COMPANY Business Overview Anfield Acquisitions, Inc. was incorporated in the State of Nevada on June 2, 2015, to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. The Company has been in the start-up stage since inception and has no operations to date. Other than issuing shares to its original shareholder, the Company never commenced any operational activities. The Company was formed by Jacob Southworth, the initial director, for the purpose of creating a corporation that could be used to consummate a merger or acquisition. Mr. Southworth serves as President, Secretary, Treasurer and sole Director. Mr. Southworth determined next to proceed with filing a Form S-1. Mr. Southworth has no specific experience, qualification, attributes or skills to perform as a director of a blank check company nor in the acquisition of acquisition candidates. Mr. Southworth, the President and Director, elected to commence implementation of the Company’s principal business purpose, described below under “Plan of Operation”. As such, the Company can be defined as a “shell” company, whose sole purpose at this time is to locate and consummate a business combination with a private entity. The proposed business activities described herein classify the Company as a “blank check” company. Many states have enacted statutes, rules and regulations limiting the sale of securities of “blank check” companies in their prospective jurisdictions. The Company’s sole officer and director, Mr. Southworth, does not intend to undertake any efforts to cause a market to develop in the Company’s securities until such time as the Company has successfully implemented its business plan described herein. 7 Table of Contents As of the date of this prospectus, the Company has 8,000,000 shares of $0.001 par value common stock issued and outstanding and are all held by Gains Venture Group, LLC, our sole shareholder. Anfield Acquisitions, Inc.’s operations and corporate offices are located at 679 Saratoga Chase Drive, Saratoga Springs, Utah 84045, with a telephone number of (480) 907-8186. Anfield Acquisitions, Inc.’s fiscal year end is December 31. The Company is an “emerging growth company” as defined in Section 2(a) of the Securities Act of 1933, as amended, as modified by the Jumpstart Our Business Startups Act of 2012, or the JOBS Act. The Company shall continue to be deemed an emerging growth company until the earliest of: (A) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every five (5) years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest $1,000,000) or more; (B) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under this title; (C) the date on which such issuer has, during the previous three (3) year period, issued more than $1,000,000,000 in non-convertible debt; or (D) the date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto. As an emerging growth company, the Company is exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company, the Company is exempt from Section 14A and B of the Securities Exchange Act of 1934, which requires shareholder approval of executive compensation and golden parachutes. The Company has irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the Act. 8 Table of Contents THE OFFERING Anfield Acquisitions, Inc. is offering, on a best efforts basis, a minimum of 1,000,000 and a maximum of 5,000,000 shares of our common stock at a price of $0.30 per share. The proceeds from the sale of the shares in this offering will be payable to “Branch Banking and Trust Company fbo Anfield Acquisitions, Inc.” and will be deposited in a non-interest bearing Escrow Account at Branch Banking and Trust Company until the Escrow conditions are met.Therefore no interest shall be paid to any investor or to the Company.The Escrow conditions are as follows: (1) The Escrow Agent has received written certification from the Company and any other evidence acceptable by the Escrow Agent that the Company has executed an agreement for a business combination with one or more businesses, the value of which represents at least 80% of the maximum offering proceeds (the business combination(s) to be completed through the use of the proceeds of this offering, loans or equity) and has filed the required post-effective amendment, the post-effective amendment has been declared effective, the mandated reconfirmation offer having the conditions prescribed by Rule 419 has been completed, and the Company has satisfied all of the prescribed conditions of the reconfirmation offer (sufficient investors must have voted in favor of reconfirmation so that the remaining funds are adequate to allow the business combination to be consummated); and (2) The business combination, the value of which represents at least 80% of the maximum offering proceeds is consummated; or (3) The Deposited Funds shall be returned to investors in the event that the minimum offering amount is not raised within 180 days, in which case the securities are returned to the Company. All subscription agreements and checks are irrevocable and should be delivered to Anfield Acquisitions, Inc.at the address provided on the Subscription Agreement. Failure to do so will result in checks being returned to the investor who submitted the check. All subscription funds will be held in Escrow and no funds shall be released to Anfield Acquisitions, Inc. until such a time as the Escrow conditions are met (see section titled “Plan of Distribution” herein) other than 10% which may only be released to Anfield Acquisitions, Inc. upon completion of the offering. (See section titled “Plan of Distribution” herein). The offering may terminate at any time after the minimum is reached at the discretion of the Board of Directors up to the time that the offering is filled or a maximum of 180 days, and that the time frame for doing so would rest upon whether in the opinion of the Board of Directors it was unlikely to complete the full offering and that allowing the offering to run the full 180 days would endanger the likelihood of completion of the business combination POS AM (post-effective amendment) within the 18 months allowed under Rule 419, or (ii) 180 days from the effective date of this document. If the Minimum Offering is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest (since the funds are being held in a non-interest bearing account) or deduction of fees. The amount of funds actually collected in the Escrow Account from checks that have cleared the interbank payment system, as reflected in the records of the insured depository institution, is the only factor assessed in determining whether the minimum offering condition has been met. Such minimum must be reached prior to the expiration of the offering.We will cause to be issued stock certificates of common stock purchased within five (5) day of the receipt of subscription to allow for the clearance of funds and will within one (1) day of issuance cause such shares to be delivered to the Escrow Agent’s account at Branch Banking and Trust Company. Mr. Southworth, our sole officer and director, may not purchase any shares covered by this registration statement. 9 Table of Contents The Company is conducting a “Blank Check” offering subject to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the “S.E.C.”) under the Securities Act of 1933, as amended (the “Securities Act”). The offering proceeds and the securities to be issued to investors must be deposited in an Escrow Account (the “Deposited Funds” and “Deposited Securities,” respectively). While held in the Escrow Account, the Deposited Securities may not be traded or transferred. Except for an amount up to 10% of the Deposited Funds otherwise releasable upon completion of the offering, the Deposited Funds and the Deposited Securities may not be released until the business combination satisfying certain specified criteria (see Plan of Distribution) has been consummated, and sufficient investors reconfirm their investment in accordance with the procedures set forth in Rule 419 so that the remaining funds are adequate to allow the business combination to be consummated. Pursuant to these procedures, a new prospectus that describes the business combination candidate and its business, and includes audited financial statements, will be delivered to all investors. The Company must return the pro rata portion of the Deposited Funds to any investor who does not elect to remain an investor. Unless sufficient investors elect to remain investors so that the remaining funds are adequate to allow the business combination to be consummated, all investors will be entitled to the return of the pro rata portion of the Deposited Funds and none of the Deposited Securities will be issued to investors. The pro rata portion to be returned to investors will not include the 10% of proceeds which may be released to the Company. In the event a business combination is not consummated within 18 months of the effective date of this prospectus, the Deposited Funds will be returned on a pro rata basis to all investors.The pro rata portion to be returned to investors will not include the 10% of proceeds which may be released to the Company. The reconfirmation offer must commence within five (5) business days after the effective date of the post-effective amendment. The post-effective amendment will contain information about the business combination candidate, including their financials. The reconfirmation is for the protection of the investors, as investors will have an opportunity to review information on the business combination entity and to have their subscriptions canceled and payment refunded, or reconfirm their subscriptions and remain investors. Pursuant to Rule 419, the terms of the reconfirmation offer must include the following conditions: (1)The prospectus contained in the post-effective amendment will be sent to each investor whose securities are held in the Escrow Account within five (5) business days after the effective date of the post-effective amendment; (2) Each investor will have no fewer than twenty (20), and no more than forty-five (45), business days from the effective date of the post-effective amendment to notify the Company in writing that the investor elects to remain an investor; (3) If the Company does not receive written notification from any investor within forty-five (45) business days following the effective date of the post-effective amendment, the pro rata portion of the Deposited Funds held in the Escrow Account on such investor’s behalf will be returned to the investor within five (5) business days by first class mail or other equally prompt means. The pro rata portion to be received by investors will not include the 10% of proceeds which may be released to the Company. (4) The business combination will be completed only if sufficient investors elect to reconfirm their investments so that the remaining funds are adequate to allow the business combination to be completed; and (5) If a business combination has not been completed within eighteen (18) months from the date of this prospectus, the Deposited Funds held in the Escrow Account shall be returned to all investors on a pro rata basis within 5 business days by first class mail or other equally prompt means minus up to 10% that may be released to the registrant after completing the offering.The pro rata portion to be received by investors will not include the 10% of proceeds which may be released to the Company. 10 Table of Contents The offering price of the common stock has been determined arbitrarily and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. Action Stock Transfer located in Salt Lake City, Utah is our transfer agent. The Company expects to seek quotations for our securities upon completion of the offering, a business combination and the reconfirmation offering. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this Prospectus is for investment purposes only and currently no market for the Company’s common stock exists. Please refer to the sections entitled “Risk Factors” and “Dilution” before making an investment in our stock. Remainder of page intentionally left blank 11 Table of Contents SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from the Company’s financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. Audited Statement of Operations Data For the period from inception (June 2, 2015) through June 30, 2016 Six Months Ended June 30, 2016 Inception, June 2, 2015 through December 31, 2015 Three Months Ended June 30, 2016 (Unaudited) Revenues $ - $ - $ - Expenses General and administrative expenses 710 1,500 680 Professional fees - 19,075 - Total Expenses 710 20,575 680 Net loss $ (710 ) $ (20,575 ) $ (680 ) Loss per share Basic and diluted loss per share $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average common shares outstanding - basic and diluted 8,000,000 7,924,528 8,000,000 12 Table of Contents Audited Balance Sheet Data June 30, 2016 Assets June 30, 2016 December31, 2015 Current Assets Cash $ 40 $ 100 Total Assets $ 40 $ 100 Liabilities and Stockholder's Equity Current Liabilities Accounts payable $ - $ 5,000 Commitments and Contingencies Stockholder's Equity Common Stock 75,000,000 shares authorized $0.001 par value; 8,000,000 issued and outstanding 8,000 8,000 Additional paid in capital 13,325 7,675 Accumulated deficit (21,285) (20,575) Total Stockholder'sEquity (Deficit) 40 (4,900) Total Liabilities and Stockholder's Equity $ 40 $ 100 13 Table of Contents RISK FACTORS An investment in the securities offered hereby involves a high degree of risk. You should consider carefully all of the risks described below, together with the other information contained in this Prospectus, before making a decision to invest in the Company’s common stock. If any of the following events occur, our business, financial condition and operating results may be materially adversely affected. In that event, the trading price of the Company’s common stock could decline, and you could lose all or part of your investment. The Company is a newly formed company with no operating history and no revenues, and you have no basis on which to evaluate our ability to achieve our business objective. Anfield Acquisitions, Inc. is a newly formed company with no operating results, and the Company will not commence operations until obtaining funding through this offering. Because the Company lacks an operating history, you have no basis upon which to evaluate the Company’s ability to achieve its business objective of completing a business combination with one or more target businesses. The Company has no plans, arrangements or understandings with any prospective target business concerning a business combination and may be unable to complete its business combination. If the Company fails to complete our business combination, the Company will never generate any operating revenues. Having a sole officer and director may hinder operations, resulting in our failure. Anfield Acquisitions, Inc.’s operations depend solely on the efforts of Jacob Southworth, the sole officer and director. Mr. Southworth has no specific experience, qualification, attributes or skills to perform as a director of a blank check company nor in the evaluation or acquisition of business combination candidates. Mr. Southworth has no experience related to public company management, nor as a principal accounting officer. Because of this, the Company may be unable to offer and sell the shares in this offering, develop its business or manage its public reporting requirements. The Company cannot guarantee that it will be able overcome any such obstacles. While seeking a business combination, the Company’s sole officer and director, Mr. Southworth anticipates devoting between five and ten hours per month to the business of the Company. Mr. Southworth has not entered into a written employment agreement with the Company and is not expected to do so in the foreseeable future. The Company has not obtained key man life insurance on Mr. Southworth.Notwithstanding the combined limited experience and limited time commitment of the Company’s sole officer and director, Mr. Southworth, loss of his services would adversely affect development of the Company’s business and its likelihood of continuing operations. The Company has no other full or part time employees. See “DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS.” Potential conflicts of interest may result in loss of business, which may result in the failure of the business. Mr. Southworth is involved in other employment opportunities and may periodically face a conflict in selecting between Anfield Acquisitions, Inc. and other personal and professional interests. The Company has not formulated a policy for the resolution of such conflicts should they occur. If the Company loses Mr. Southworth to other pursuits without a sufficient warning, the Company may, consequently, go out of business. 14 Table of Contents Rule 419 limitations may limit business combinations, which may result in the failure of the business. Rule 419 requires that the securities to be issued and the funds received in this offering be deposited and held in an Escrow Account pending the completion of a qualified business combination. Before the business combination can be completed and before the funds and securities can be released, the Company will be required to update its registration statement with a post-effective amendment. After the effective date of any such post-effective amendment, the Company is required to furnish investors with the new prospectus containing information, including audited financial statements, regarding the proposed business combination candidate and its business. Investors must decide to remain investors or require the return of their investment funds. Any investor not making a decision within forty-five (45) days of the effectiveness of the post-effective amendment will automatically receive a return of his investment funds. Please note that up to 10% of the proceeds from the offering may be released to the Company upon completion of the offering and therefore may not be returned to investors. Although investors may request the return of their funds in connection with the reconfirmation offering required, our shareholders will not be afforded an opportunity to approve or disapprove any particular transaction. There are substantial doubts about our ability to continue as a going concern, and if we are unable to continue our business, our shares may have little or no value. The Company’s ability to become a profitable operating company, dependent upon its ability to generate revenues and/or obtain financing adequate to fulfill its research and market introduction activities, and achieving a level of revenues adequate to support its cost structure, has raised substantial doubts expressed by our independent auditors about our ability to continue as a going concern. The Company plans to attempt to raise additional equity capital by selling shares in this offering and, if necessary, through one or more private placement or public offerings. However, the doubts raised relating to the Company’s ability to continue as a going concern may make its shares an unattractive investment for potential investors. These factors, among others, may make it difficult to raise any additional capital. The fact that no audited financial statements are being required prior to a business combination being deemed probable may decrease confidence in available financials. The Company shall not require the business combination target to provide audited financial statements until it is likely that an agreement may be reached. Therefore, there is the risk that the unaudited statements which are provided to the Company during due diligence may contain errors that an audit would have found. This could expose the investors to the risk that the business combination target may not be as valuable as it appears during the business combination approval process. It is anticipated that any business combination will not be deemed likely until the point of the signing of either a letter of intent or formal agreement. The audits will be required at this time in order to be included in the post-effective amendment required by Rule 419. The Company does not anticipate seeking such business combination until the point that the minimum offering has been exceeded and sales have ceased. Prohibition to sell or offer to sell shares in the Escrow Account may limit liquidity for a significant period of time. It is unlawful for any person to sell or offer to sell common stock held in the Escrow Account other than pursuant to a qualified domestic relations order or by will or the laws of descent and distribution. As a result, investors may be unable to sell or transfer their shares for a significant period of time. The Company status as an emerging growth company and smaller reporting issuer may raise doubt as to the accuracy of our reporting. 15 Table of Contents Many of the same exemptions available to the Company under the JOBS ACT are available to the Company as it is a Smaller Reporting Company and will remain as such regardless of the Company’s status under the JOBS ACT. The Company will not be required to obtain an auditor attestation with respect to management’s conclusion about the effectiveness of internal controls over financial reporting. This may raise doubt as to the effectiveness of the Company’s internal controls, and thus the accuracy of our reporting. The Company has discretionary use of all proceeds in this “Blank Check” offering, which may lead to uncertainty as to future business success, which may result in the failure of its business and loss of your investment. As a result of Mr. Southworth, the Company’s sole officer and director, having broad discretion with respect to the specific application of the net proceeds of this offering, this offering can be characterized as a “Blank Check” offering. Although the Company intends for substantially all of the net proceeds of this offering to be applied toward effecting a business combination, such proceeds are not otherwise being designated for any more specific purposes. Accordingly, prospective investors will invest in the Company’s common stock without an opportunity to evaluate the specific merits or risks of any one or more business combinations. There can be no assurance that determinations ultimately made by the Company relating to the specific allocation of the net proceeds of this offering will permit the Company to achieve its business objectives. See “Description of Business.” Mr. Southworth’s lack of experience may result in a business combination or attempted business combination without discovery of adverse facts, which may result in a failed business combination. The Company may not discover or adequately evaluate adverse facts about a potential opportunity or business combination given Mr. Southworth’s lack of experience in the mergers and acquisitions field. Mr. Southworth will run Google background checks on the potential officers and directors and examine any audited financials provided. A business combination candidate may be in the early stages of development or be financially unstable, which may result in a failed business combination or in failure of the business after completion of a business combination. A target company may be financially unstable, or may be in its early stages of development or growth without established records of sales or earnings. Thus it is possible that any such business combination will fail or that the Company’s business may fail after completion of business combination, resulting in a complete loss of the investor’s investment. Subsequent to the Company’s completion of its business combination, the Company may be required to subsequently take write-downs or write-offs, restructuring and impairment or other charges that could have a significant negative effect on its financial condition, results of operations and its stock price, which could cause you to lose some or all of your investment. 16 Table of Contents Even if the Company conducts extensive due diligence on a target business with which it combines, the Company cannot assure you that this diligence will discover all material issues that may be present inside a particular target business, that it would be possible to uncover all material issues through a customary amount of due diligence, or that factors outside of the target business and outside of its control will not later arise. As a result of these factors, the Company may be forced to later write-down or write-off assets, restructure its operations, or incur impairment or other charges that could result in its reporting losses. Even if the Company’s due diligence successfully identifies certain risks, unexpected risks may arise and previously known risks may materialize in a manner not consistent with its preliminary risk analysis. Even though these charges may be non-cash items and not have an immediate impact on the Company’s liquidity, the fact that the Company reports charges of this nature could contribute to negative market perceptions about the Company or its securities. In addition, charges of this nature may cause the Company to violate net worth or other covenants to which the Company may be subject as a result of assuming pre-existing debt held by a target business or by virtue of the Company obtaining post-combination debt financing. Accordingly, any shareholders who choose to remain shareholders following the business combination could suffer a reduction in the value of their shares. Such shareholders are unlikely to have a remedy for such reduction in value unless they are able to successfully claim that the reduction was due to the breach by the Company’s officers or directors of a duty of care or other fiduciary duty owed to them, or if they are able to successfully bring a private claim under securities laws that the tender offer materials or proxy statement relating to the business combination contained an actionable material misstatement or material omission. The Company’s securities are subject to the penny stock rules, which may limit investment. The SEC has adopted rules that regulate broker/dealer practices in connection with transactions in penny stocks. Penny stocks generally are equity securities with a price of less than five dollars ($5.00) (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange system). The penny stock rules require a broker/dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker/dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker/dealer, and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from such rules, the broker/dealer must make a special written determination that a penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These heightened disclosure requirements may have the effect of reducing the number of broker/dealers willing to make a market in the Company’s shares, reducing the level of trading activity in any secondary market that may develop for the Company’s shares, and accordingly, customers in the Company’s securities may find it difficult to sell their securities, if at all. Investors in penny stocks may be entitled to cancel the purchase and receive a refund if a sale is in violation of the penny stock rules or other federal or states securities laws and if a penny stock is sold to the investor in a fraudulent manner, investors may be able to sue the persons and firms that committed the fraud for damages. The Company’s sole shareholder, Gains Venture Group, LLC, may not pay all the expenses of the offering resulting in the failure to complete this offering, which may result in the failure of the business. Gains Venture Group, LLC, the Company’s sole shareholder, has agreed to pay all the expenses of this offering. However, there is no enforceable agreement requiring Gains Venture Group, LLC, to so do.In the event that Gains Venture Group, LLC, fails to pay all the expenses of this offering, the offering may not be completed resulting in the lack of success of the Company’s business plan. Regulations concerning “Blank Check” issuers may limit business combinations, which may cause a material adverse effect upon, or failure of, the business. 17 Table of Contents The ability to register or qualify for sale the Shares for both initial sale and secondary trading is limited because a number of states have enacted regulations pursuant to their securities or “blue sky” laws restricting or, in some instances, prohibiting, the sale of securities of “Blank Check” issuers, including the Company, within that state. In addition, many states, while not specifically prohibiting or restricting “Blank Check” companies, may not register the Shares for sale in their states. Because of such regulations and other restrictions, the Company’s selling efforts, and any secondary market which may develop, may only be conducted in those jurisdictions where an applicable exemption is available or a blue sky application has been filed and accepted or where the Shares have been registered. No operating history or revenue and minimal assets means no assurance of success, which may result in the failure of the business. The Company has no operating history, nor revenues or earnings from operations. The Company has no significant assets or financial resources. The Company will, in all likelihood, sustain operating expenses without corresponding revenues, at least until the consummation of a business combination. The Company may therefore incur a net operating loss which will increase continuously until the Company can consummate a business combination with a profitable business opportunity. This may lessen the possibility of finding a suitable business combination candidate, as such loss would be inherited on their financial statements. There is no assurance that the Company can identify such a business opportunity and consummate such a business combination. The Company is a Shell Company as defined under the Exchange Act of 1934.As such, the liquidity of the Company’s shares may be severely limited which will lessen its ability to attract additional capital to implement the Company’s business plan or sustain operations. As a Shell Company, the Company is ineligible to register shares under an S-8 registration. Holders of the Company’s common stock will not be eligible to utilize Rule 144 until 1 year following the Company filing a full Form 10 information demonstrating that it is no longer a Shell Company. The Company’s proposed operations are currently speculative.Therefore, there is no assurance of success, which may result in the failure of the business. The success of the Company’s proposed plan of operation will depend to a great extent on the operations, financial condition and management of the identified business opportunity. While the Company’s sole officer and director, Mr. Southworth, intends to seek business combinations with entities having established operating histories, there can be no assurance that the Company will be successful in locating candidates meeting such criteria. In the event the Company completes a business combination, which the Company cannot guarantee, the success of the Company’s operations may be dependent upon management of the successor firm or venture partner firm and numerous other factors beyond the Company’s control. Scarcity of and competition for business opportunities and combinations may limit possible business combinations, which may result in the failure of the business. The Company is and will continue to be an insignificant participant in the business of seeking mergers with, joint ventures with, and acquisitions of, small private entities. A large number of established and well-financed entities, including venture capital firms, are active in the mergers and acquisitions of companies which may be desirable target candidates for the Company. Nearly all such entities have significantly greater financial resources, technical expertise and managerial capabilities than the Company and, consequently, the Company will be at a competitive disadvantage in identifying possible business opportunities and successfully completing a business combination. Moreover, the Company will be competing with numerous other small public and private companies for business combination candidates. Since there is no agreement for business combination or other transaction and no standards for business combination, the investors may not approve the transaction, which may result in the failure of the business. 18 Table of Contents The Company has no arrangement, agreement or understanding with respect to engaging in a merger with, joint venture with or acquisition of, any entity. The Company cannot assure that the Company will be successful in identifying and evaluating suitable business opportunities or in completing a business combination. The Company’s sole officer and director has not identified any particular industry or specific business within an industry for evaluation. The Company has been in the start-up stage since inception and has no operations to date. Other than issuing shares to its original shareholder, the Company has never commenced any operational activities. The Company cannot guarantee that it will be able to negotiate a business combination on favorable terms. The Company has not established a specific length of operating history or a specified level of earnings, assets, net worth or other criteria which the Company would require a target business opportunity to have achieved in order to be considered as business combination candidate. It is a requirement under Rule 419(e) of the Securities Act that the net assets or fair market value of any business to be acquired must represent at least 80.0% of the maximum offering proceeds. The business combination may be consummated through the use of the offering proceeds, loans or equity. The Company’s reporting requirements may delay or preclude a business combination opportunity, which may result in the failure of the business. The Company will be required to provide certain information about significant the business combinations, including certified financial statements for the company to be acquired or merged, covering one or two years, depending on the relative size of the opportunity. The time and additional costs that may be incurred by some target entities to prepare such statements may significantly delay or essentially preclude consummation of an otherwise desirable acquisition by the Company.Acquisition prospects that do not have or are unable to obtain the required audited statements may not be appropriate for acquisition so long as the reporting requirements of the 1934 Act are applicable. The Company’s lack of market research and marketing organization may limit business combinations, which may result in the failure of the business. The Company has neither conducted, nor have others made available to it, results of market research indicating that market demand exists for the transactions contemplated by the Company. Moreover, the Company does not have, and does not plan to establish, a marketing organization. Even in the event demand is identified for a merger or acquisition contemplated by the Company, there is no assurance the Company will be successful in completing any such business combination. The Company’s lack of diversification may limit future business, which may result in the failure of the business. The Company’s proposed operations, even if successful, will in all likelihood result in the Company engaging in a business combination with only one business opportunity.Consequently, the Company’s activities will be limited to those engaged in by the business opportunity which the Company merges with or acquires. The Company’s inability to diversify its activities into a number of areas may subject the Company to economic fluctuations within a particular business or industry and therefore increase the risks associated with the Company’s operations. The Company may fall under possible investment company act regulation, which may increase costs and may result in the failure of the business. 19 Table of Contents Although the Company will be subject to regulation under the Securities Exchange Act of 1933, its sole officer and director, Mr. Southworth, believes the Company will not be subject to regulation under the Investment Company Act of 1940, insofar as the Company will not be engaged in the business of investing or trading in securities. If the Company engages in business combinations which result in our holding passive investment interests in a number of entities, the Company could be subject to regulation under the Investment Company Act of 1940. In such event, the Company would be required to register as an investment company and could be expected to incur significant registration and compliance costs. The Company has obtained no formal determination from the Securities and Exchange Commission as to the status of the Company under the Investment Company Act of 1940 and, consequently, any violation of such Act would subject the Company material adverse consequences. The probable change in control and management upon completion of a business combination may result in uncertain management future, which may result in the failure of the business. A business combination involving the issuance of the Company’s common stock will, in all likelihood, result in shareholders of a private company obtaining a controlling interest in the Company.Any such business combination may require the Company’s sole officer and director, Mr. Southworth, to resign as a member of the Board of Directors or for the Company’s sole shareholder, Gains Venture Group, LLC, to sell or transfer all or a portion of the common stock it holds. The resulting change in control of our Company could result in removal of the present officer and director, and a corresponding reduction in or elimination of his participation in the future affairs of the Company. The reduction of percentage share ownership following a business combination may result in dilution. The Company’s primary plan of operation is based upon a business combination with a private company which, in all likelihood, would result in the Company issuing securities to the shareholders of this private company. Issuing previously authorized and unissued common stock of the Company would cause a reduction in percentage of shares owned by present and prospective shareholders of the Company and would most likely result in a change in control or management of the Company. The disadvantages of a blank check offering may discourage business combinations, which may result in the failure of the business. The Company may enter into a business combination with an entity that desires to establish a public trading market for its shares. A potential business combination candidate may find it more beneficial to go public directly rather than through a combination with a blank check company, the requirements of a post-effective amendment and having to clear its application to trade using information provided by the Company rather than its own internal information. The possible federal and state taxation of a business combination may discourage business combinations, which may result in the failure of the business. Federal and state tax consequences will, in all likelihood, be major considerations in any business combination that the Company may undertake. The Company will endeavor, where possible, to structure a business combination that results in tax-free treatment to both companies, pursuant to various federal and state tax provisions. The Company intends to structure any business combination to minimize the federal and state tax consequences to both the Company and the target entity; however, there can be no assurance that such business combination will meet the statutory requirements of a tax-free reorganization or that the Company will obtain the intended tax-free treatment upon a transfer of stock or assets. A non-qualifying reorganization could result in the imposition of both federal and state taxes which may have an adverse effect on both parties to the transaction, reduce the future value of the shares and potentially discourage a business combination. 20 Table of Contents Blue sky considerations may limit sales in certain states, resulting in a longer time to completion of the offering or failure of the offering altogether. Because the securities registered hereunder have not been registered for resale under the blue sky laws of any state, and the Company has no current plan to register or qualify its shares in any state, the holders of such shares and persons who desire to purchase them in any trading market that might develop in the future, should be aware that there may be significant state blue sky restrictions upon the ability of new investors to purchase the securities which could reduce the size of the potential market. As a result of recent changes in federal law, non-issuer trading or resale of the Company’s securities is exempt from state registration or qualification requirements in most states. However, some states may continue to attempt to restrict the trading or resale of blind-pool or “blank-check” securities. Accordingly, investors should consider any potential secondary market for the Company's securities to be a limited one. Since there is no assurance that Shares will be sold, this may result in limiting future operating capital. The 5,000,000 Common Shares to be sold by the issuer are to be offered directly by the Company.No individual, firm or corporation has agreed to purchase or take down any of the Company’s shares. No assurance can be given that any or all of the Shares will be sold. The Company’s business analysis being done by a non-professional may increase risk of poor analysis, which may result in the failure of the business. Analysis of business operations will be undertaken by the Company’s sole officer and director, who is not a professional business analyst. Thus, the depth of such analysis may not be as great as if undertaken by a professional, which increases the risk that any merger or acquisition candidate may not continue successfully. The arbitrary Offering Price means the Shares may not reflect fair market value. The Offering Price of the Shares bears no relation to book value, assets, earnings, or any other objective criteria of value. The Offering Price has been arbitrarily determined by the Company. There can be no assurance that, even if a public trading market develops for the Company’s securities, the Shares will attain market values equal to or greater than the Offering Price. If the Company lack successful marketing efforts, this may result in failure of the business. One of the methods the Company may use to find potential merger or acquisition candidates will be to run classified ads in the Wall Street Journal and similar publications periodically seeking companies which are looking to merge with a public shell. Other methods included personal contacts and contacts gained through social networking. There is no evidence that these methods of identifying a suitable business combination opportunity will be successful. Lack of identification and completion of a successful business combination will render the shares sold hereunder worthless. Since there is no public market for the Company’s securities, their liquidity may be limited. 21 Table of Contents Prior to the Offering, there has been no public market for the Shares being offered. There can be no assurance that an active trading market will develop or that purchasers of the Shares will be able to resell their securities at prices equal to or greater than the respective initial public offering prices. No trading of the Company’s common stock will be permitted until following the consummation of a business combination meeting the requirements of Rule 419(e)(1)(ii). The market price of the Shares may be affected significantly by factors such as announcements by the Company or our competitors, variations in the Company’s results of operations, and general market conditions. No trading in the Company’s common stock being offered will be permitted until the completion of a business combination meeting the requirements of Rule 419. Movements in prices of stock may also affect the market price in general. As a result of these factors, purchasers of the Shares offered hereby may not be able to liquidate an investment in the Shares readily or at all. The Shares eligible for future sale may increase the supply of Shares on the market diluting the value of the Shares purchased hereunder. All of the 8,000,000 Shares of the Company, which are held by our sole shareholder, Gains Venture Group, LLC, have been issued in reliance on the private placement exemption under the Securities Act of 1933, as amended (“Act”) (pending effectiveness of this registration statement). Such Shares will not be available for sale in the open market except in reliance upon Rule 144 under the Act. In general, under Rule 144 a person (or persons whose shares are aggregated) who has beneficially owned shares acquired in a non-public transaction for at least one year, including persons who may be deemed to be our Affiliates of the Company (as that term is defined under the Act) would be entitled to sell such shares. This offering will make a substantial number of the Shares owned by our sole shareholder, Gains Venture Group, LLC, eligible for sale in the future, which may adversely affect the market price of the Common Stock. Gains Venture Group, LLC’s shares will remain bound by the affiliate resale restrictions enumerated in Rule 144 of the Securities Act of 1933.The Company is a shell company and that as such, holders of our restricted or control securities will not be able to sell their securities in reliance on Rule 144 until such time, if ever, as the Company meets the requirements of Rule 144(i)(2). The Company is authorized to issue 75,000,000 shares of Common Stock. The issuance of these shares in the future presents the possibility of dilution of existing ownership. Compliance with the current and periodic reporting requirements under the Securities and Exchange Act of 1934 may prove too burdensome, which may result in the failure of the business. Upon the effectiveness of this registration and the filing of the Form 8A, the Company will be fully reporting and subject to the current and periodic reporting requirements under the Securities and Exchange Act of 1934. The burden of the time and expense of these reporting requirements may be beyond our capabilities, which may result in the failure of the business. Investors will suffer immediate and substantial dilution. Assuming the maximum shares offered herein are sold, the purchasers of the common stock in this offering will incur an immediate and substantial dilution of approximately $0.197 per share while the Company’s present stockholders will receive an increase of $0.103 per share in the net tangible book value of the shares they hold. This will result in a 65.67% dilution for purchasers of stock in this offering. Assuming the minimum shares offered herein are sold, giving effect to the receipt of the minimum estimated offering proceeds of this offering net of the offering expenses, our net book value will be $246,000 or $0.0280 per share. Therefore the purchasers of the common stock in this offering will incur an immediate and substantial dilution of approximately $0.2720 per share while the Company’s present stockholders will receive an increase of $0.0280 per share in the net tangible book value of the shares they hold. This will result in a 90.67% dilution for the purchasers of stock in this offering. 22 Table of Contents Subscriptions Irrevocable. Investors’ subscriptions are irrevocable and therefore the investor’s funds may be held in escrow for longer than a year and that investors will receive no return on invested funds because the escrow account will be non-interest bearing. Special Note Regarding Forward-Looking Statements This prospectus contains forward-looking statements about the Company’s business, financial condition and prospects that reflect our sole officer and director, Mr. Southworth’s assumptions and beliefs based on information currently available. The Company can give no assurance that the expectations indicated by such forward-looking statements will be realized. If any of our assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, the actual results may differ materially from those indicated by the forward-looking statements. There may be risks and circumstances that management may be unable to predict. When used in this document, words such as, "believes," "expects," "intends," "plans," "anticipates," "estimates" and similar expressions are intended to identify and qualify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. ITEM 4 – USE OF PROCEEDS Without realizing the minimum offering proceeds, the Company will not be able to commence planned operations and implement its business plan. Please refer to the section, herein, titled “Management's Discussion and Plan of Operation” for further information. The 10% of the net offering, which will be between $30,000 and $150,000, will not be used for offering expenses, as such expenses have been paid by the Company’s sole shareholder.Instead, the 10% of the net offering will be used to the extent necessary to pay costs associated with finding an acquisition candidate and consummating an acquisition.In the case that the Offering does not reach the maximum and the total proceeds are less than those indicated in the table, the Company will have the discretion to apply the available net proceeds to various indicated uses within the dollar limits established in the table below. The Company intends to use the proceeds from this offering as follows: Minimum 50% of Maximum Maximum Application Of Proceeds $ % of total $ % of total $ % of total Total Offering Proceeds $ % $ % $ % Net Held in Escrow(2) $ 90
